DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ganesan et al. US 2017/0042678 discloses a handle, an elongated delivery member, an intravascular device, an outer sheath, a steering catheter, a delivery catheter, a suture catheter having tethers to detachably couple the intravascular device. 
However, Ganesan et al. does not disclose the steering catheter being disclosed within the outer sheath, the delivery catheter being disclosed within the steering catheter, the suture catheter being disposed within the delivery catheter, a guidewire tube disposed within the suture catheter, the guidewire being received within the guidewire tube.  Examiner notes that the rearrangement of parts would destroy the function and ability of Ganesan et al. to deploy the intravascular device as the tethers are connected to the proximal end of the intravascular device and a hub is connected to the distal end of the intravascular device.
No combination of Ganesan et al. and prior art of record or prior art at large serves to rectify the deficiencies of Ganesan et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C.L/Examiner, Art Unit 3771    

/DIANE D YABUT/Primary Examiner, Art Unit 3771